                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

GRADY DALMIDA,

                     Petitioner,              :   Case No. 1:17-cv-488

       - vs -                                     District Judge Susan J. Dlott
                                                  Magistrate Judge Michael R. Merz

Warden,
 Toledo Correctional Institution
                                              :
                     Respondent.


                                   TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in the above-captioned

case is hereby TRANSFERRED from The Honorable Stephanie K. Bowman to The Honorable

Michael R. Merz.



February 11, 2019.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                              1
